Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Restriction Requirement Response filed on 03/01/2021; and IDS filed on 05/13/2020.
Claim 14 is drawn to a non-elected specie.
Claims 1-20 are pending in the instant application.
Claims 1-9 and 14-20 are withdrawn from further consideration.

Election/Restrictions
Applicant’s election of Group II (claims 10-14) in the reply filed on 03/01/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Note, Applicant did not elect a specie as discussed on pg. 4-5. For compact prosecution purposes, the Examiner will elect the first specie of “wherein the step of placing the polymer microsphere within the body lumen includes flowing a fluid suspension including the polymer microsphere through a catheter and into the blood vessel”.
Note, claim 14 is drawn to a non-elected specie.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 10-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,471,012. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent recites a polymer microsphere consisting essentially of poly-lactide-co-glycolide 50:50 (PLGA) and paclitaxel (Ptx), both being distributed throughout the microsphere, and configured to release Ptx in vitro in an initial burst lasting no more than approximately two days, followed by a steady-state release lasting approximately 15-20 days, wherein the PLGA consists essentially of PLGA having an average molecular weight of about 5,600 Daltons and PLGA having an average an average molecular weight of about 16,000 Daltons (see claim 1), wherein the polymer microsphere contains 5-10 wt paclitaxel (see claim 2). The patent does not recite placing the composition within a body lumen of a patient; however, the patent discloses that the composition is used for treating tumor (see title) by placing it into a body lumen of a patient (see Background). Thus, it would have been obvious to place the composition into a body lumen of a patient.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over LIGGINS et al (WO 2006/002365).
	Applicant’s claims are directed to a method of treating a patient comprising of: placing with a body lumen of a patient, a polymer microsphere consisting essentially of poly-lactide-co-glycolide 50:50 and 5-10% therapeutic agent. Additional limitations include: body lumen is a blood vessel which provides blood to a hepatocellular carcinoma; flowing a fluid suspension through a catheter and into the blood vessel.
	LIGGINS teaches a method of treating cancer (see pg. 3) comprising of placing into the lumen within the body (see pg. 47), a 10% paclitaxel loaded microspheres of 50/50 PLGA (see pg. 105 at Table 12), which reads on a polymer microsphere consisting essentially of poly-lactide-co-glycolide 50:50 and 5-10% therapeutic agent, wherein 10-
	LIGGINS true invention is being able to increase the cancer drug from 10% to above 50%; however, it would have been obvious to use the 10% to treat cancer when a low dosage is needed rather than the higher 50% and above dosage. 







Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618